DETAILED ACTION
This Office Action is in response to application 16/686179 filed on 11/17/2019.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim recites “metadata from at least on external source” in line 2. The examiner believes this is a typographical error and should recite “at least one external source”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The claim recites “activate” in lines 6 and 10. The examiner believes this is a typographical error and should recite “activated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-20, are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (US 2011/0035149) in view of Danielsson et al. (US 2014/0157041).
Regarding claim 1, McAndrew disclosed:
A flight management system, comprising: an internal network (Figure 2, Flight network software (FNS) 234) operating on an aircraft (Figure 2, aerial vehicle 210), the internal network communicatively coupled to an external network (Figure 3, network 292) via a firewall (Paragraph 20, UAV control resides on both the aircraft and the ground. Paragraph 43, FNS provides interface and support for network services. Paragraph 84, communications occurring through network 292 (shown as external to the UAV). Paragraph 43, providing an interface for network services such as routing services for secure or critical path routing (i.e., firewall)); 
(Figure 3, FCME/FTCM/VMS all considered the system) which is initially active, the primary system comprising a first weapons domain (Figure 3, FTCM) communicatively coupled to the internal network, a first flight domain (Figure 3, VMS) communicatively coupled to the internal network, and a first communications domain (Figure 3, FCME) communicatively coupled to the internal network (Paragraph 21, the FTCM provides tactical (i.e., weapons) control of the UAV. The FCME provides strategic control such as mission management. Mission management being communication, sensor, and mission plan management. Paragraph 23, the FTCM includes mission plan. A mission plan includes weapons plans. A weapons plan indicates how sensors, communication equipment, or weapons aboard the UAV should be deployed during a mission. VMS navigates the UAV with navigation sensors. Paragraph 25, the FTCM and the VMS have redundant processors, where one FTCM is considered primary (i.e., active) while the other FTCM is considered secondary (i.e., mirror)); 
a mirror system installed on the aircraft (Figure 4A, FTCM/VMC/FCME all considered the mirror system), which is initially inactive, the mirror system comprising a second weapons domain (Figure 4A, FTCM 430b) communicatively coupled to the internal network, a second flight domain (Figure 4A, VMC 452b) communicatively coupled to the internal network, and a second communications domain (Figure 4A, FCME 432) communicatively coupled to the internal network (Paragraph 25, the FTCM and the VMS have redundant processors, where one FTCM is considered primary (i.e., active) while the other FTCM is considered secondary (i.e., mirror). Paragraph 92, each component of the aerial vehicle control system with the same name include corresponding functionality. Paragraph 95, FTCM 430a as active, FTCM 430b as backup (i.e., mirror). Paragraph 110, the redundancy architecture indicates components as active or inactive, where active components may process data used in the operation of the aerial system and inactive components are idle); 
a monitoring system (Figure 4A, ICS 444) separate from the primary system and the mirror system (Figure 4A, showing ICS as separated from the systems) and communicatively coupled to the internal network, the monitoring system comprising a processor, the processor configured to monitor, over the internal network, the first weapons domain, the first flight domain, and the first communications domain while active (Paragraph 25, VMS and FTCM have redundant processors. The FTCM executes software on one or more active or “primary” processors and have one or more “secondary” processors available to run FTCM software in case the primary processors fail. Paragraph 96, the ICS provides information about the primary and backup status of each processor of the redundant processor unit to the FTCMs. The FTCMs 430a and 430b monitor health and status through the ICS), the processor further configured to activate the second weapons domain (Paragraph 113, backup FTCM 430b may detect failure of the primary FTCM 430a and transition from backup to primary while the failed (and now backup) FTCM 430a is evaluated and corrected. The redundant processor unit enables a backup processor to take over nearly immediately upon failure of the primary processor).
While McAndrew disclosed determining if the first domain has failed or is unavailable (Paragraphs 113-114), McAndrew did not explicitly disclose the processor configured to reboot, over the internal network, the first weapons domain, the first flight or the first communications domain if the first weapons domain, the first flight domain, or the first communications domain change state, the processor further configured to activate the second weapons domain if the first weapons domain is rebooted, activate the second flight domain if the43DIPL No. 19-0040.02 (00354) first flight domain is rebooted, or activate the second communications domain if the first communication domain is rebooted.
However, in an analogous art, Danielsson disclosed the processor configured to reboot, over the internal network, the first weapons domain, the first flight domain, or the first communications domain if the first weapons domain, the first flight domain, or the first communications domain change state, the processor further configured to activate the second weapons domain if the first weapons domain is rebooted, activate the second flight domain if the43DIPL No. 19-0040.02 (00354) first flight domain is rebooted, or activate the second communications domain if the first communication domain is rebooted (Paragraph 30, the distributed avionics system is capable of backup handling and is intended for use in an aerial vehicle such as an aircraft or a UAV. Paragraph 34, the computer nodes A, B, C, are arranged to communicate avionics data between themselves (i.e., communications domain) and with an avionics network. Paragraph 49, the computer node (i.e., first communications domain) previously suffering from the fault condition (i.e., change state) is rebooted with the low level criticality role. Paragraph 51, thereafter, the role associated with the computer node in which a fault condition has been detected is assigned to a different node. The computer node taking over (i.e., the second communications domain) the role of the faulty node is rebooted with the role of the faulty node (i.e., activate). 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rebooting and activating of a domain of Danielsson with the teachings of McAndrew in order to provide high availability of functions of the system (Danielsson, Paragraph 4).
	Regarding claim 2, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
	wherein the monitoring system monitors a file count on a hard drive on the first weapons domain, a hard drive on the first flight domain, and a hard drive on the first communications domain (McAndrew, Paragraphs 73, 143, using cyclic redundancy checks to all data received to ensure that the data is not corrupted. Ensuring safety and validity of commands through interlock mechanisms and only allowing commands that are valid for the current platform).
	Regarding claim 3, the limitations of claim 2 have been addressed. McAndrew and Danielsson disclosed:
	wherein if the file count on one of the hard drives changes compared to a predetermined file count, the processor is configured to activate the second weapons domain, the second flight domain, or the second communications domain based upon the comparison (McAndrew, Paragraph 23, the mission plan including flight plans, sensor plans, and weapons plans. Paragraph 53, disabling invalid commands.  Paragraphs 73, 143, applying CRCs and boundary checking to all data. Performing the CRC on the mission plan using CRC and encryption/decryption algorithms. The mission plan is validated on a data checking basis. Paragraph 113, backup FTCM 430b may detect failure of the primary FTCM 430a and transition from backup to primary while the failed (and now backup) FTCM 430a is evaluated and corrected).
	Regarding claim 6, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
	wherein the monitoring system monitors source code in memory on the first weapons domain, memory on the first flight domain, and memory on the first communications domain (McAndrew, Paragraph 85, status information that is sent to the FTCM includes status of the source data (i.e., source code). Paragraph 25, the VMS and FTCM include one or more memory).
	Regarding claim 7, the limitations of claim 6 have been addressed. McAndrew and Danielsson disclosed:
	wherein if the source code in memory changes compared to a predetermined source code, the processor is configured to activate the second weapons domain, the second flight domain, or the second communications domain based upon the comparison (McAndrew, Paragraph 23, the mission plan including flight plans, sensor plans, and weapons plans. Paragraph 113, backup FTCM 430b may detect failure of the primary FTCM 430a and transition from backup to primary while the failed (and now backup) FTCM 430a is evaluated and corrected. Paragraph 143, validity checking the mission plan using CRC).
	Regarding claim 8, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
(McAndrew, Paragraph 43, providing an interface for network services such as routing services for secure or critical path routing (i.e., firewall). Paragraph 48, ground control (i.e., external source) includes a controller and a radio. Paragraph 50, ground control radio communicates with the UAV radio 264 and sends commands and data (i.e., metadata) to the aerial vehicle). 
	Regarding claim 9, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
	wherein the external firewall is communicatively coupled to the internal network that is communicatively coupled to the first and second weapons domains, the first and second flight domains, and the first and second communications domains depending upon which domains are activate, the external firewall configured to transmit data or metadata to the first or second weapons domains, the first or second flight domains, or the first or second communications domains depending upon which domains are activate (McAndrew, Paragraph 48, ground control (i.e., external source) includes a controller and a radio. Paragraph 50, ground control radio communicates with the UAV radio 264 and sends commands and data (i.e., metadata) to the aerial vehicle. Paragraph 101, FTCM 430a or 430b (the one that is considered active) sends commands to the VMS to activate a stored mission plan). 
	Regarding claim 10, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
	further comprising an alert system (McAndrew, Paragraph 58, FTCM notifying (i.e., alert) about invalid constraints).
	Regarding claim 11, the limitations of claim 10 have been addressed. McAndrew and Danielsson disclosed:
	wherein the alert system comprises a processor configured to receive data from the monitoring system, the data indicative of one of the first or second weapons domains, the first or second flight domains, or the first or second communications domains have been rebooted via the internal network (McAndrew, Paragraph 58, FTCM notifying (i.e., alert) about invalid constraints (i.e., flight domain). Danielsson, Paragraph 49, the computer node previously suffering from the fault condition is rebooted with the low level criticality role).
	For motivation, please refer to claim 1.
	Regarding claim 12, the limitations of claim 11 have been addressed. McAndrew and Danielsson disclosed:
	wherein the alert system processor is further configured to transmit alert data to an output device indicating that one or more of the first or second weapons domains, the first or second flight domains, or the first or second communications domains have been rebooted so that an aircrew is alerted to a failover from one or more of the first or second weapons domains, the first or second flight domains, or the first or second communications domains (McAndrew, Paragraph 58, FTCM notifying (i.e., alert) about invalid constraints (i.e., flight domain). If the aerial vehicle breaches one or more flight plan constraints, the FTCM may alert the GCME. Paragraph 114, the GCME under control and taking requests from a user (i.e., aircrew). Danielsson, Paragraph 49, the computer node previously suffering from the fault condition is rebooted with the low level criticality role).
	For motivation, please refer to claim 1.
	Regarding claim 13, the limitations of claim 12 have been addressed. McAndrew and Danielsson disclosed:
	wherein the output device is a liquid crystal display (McAndrew, Paragraph 45, the management system includes a vehicle management controller…and utilizes an LCD).
	Regarding claim 14, the limitations of claim 13 have been addressed. McAndrew and Danielsson disclosed:
	wherein the output device is a speaker that produces a sound (McAndrew, Paragraph 45, sound sensors).
	Regarding claim 15, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
	further comprising a switch for manually controlling a failover from one or more of the first or second weapons domains, the first or second flight domains, or the first or second communications domains (McAndrew, Paragraph 32, UAV system including switches. Paragraph 62, having loss of communication. Paragraph 90, using manual or remote operation).
	Regarding claim 16, the limitations of claim 15 have been addressed. McAndrew and Danielsson disclosed:
(McAndrew, Paragraph 74, manual override commands).
	Regarding claim 17, the limitations of claim 16 have been addressed. McAndrew and Danielsson disclosed:
	wherein the monitoring system is configured to reboot one of the first or second weapons domains, the first or second flight domains, or the first or second communications domains depending upon the switch activated by an aircrew (McAndrew, Paragraph 58, FTCM notifying (i.e., alert) about invalid constraints (i.e., flight domain). If the aerial vehicle breaches one or more flight plan constraints, the FTCM may alert the GCME. Paragraph 114, the GCME under control and taking requests from a user (i.e., aircrew). Danielsson, Paragraph 49, the computer node previously suffering from the fault condition is rebooted with the low level criticality role).
	For motivation, please refer to claim 1.
	Regarding claim 18, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
	wherein the external firewall is configured to received external data and/or metadata from external data and/or metadata sources via a routable protocol (McAndrew, Paragraph 43, providing an interface for network services such as routing services for secure or critical path routing. Paragraph 48, ground control (i.e., external source) includes a controller and a radio. Paragraph 50, ground control radio communicates with the UAV radio 264 and sends commands (i.e., external data) and data (i.e., metadata) to the aerial vehicle).
Regarding claim 19, the limitations of claim 18 have been addressed. McAndrew and Danielsson disclosed:
	wherein the routable protocol is transmission control protocol/internet protocol (TCP/IP) (McAndrew, Paragraph 59, utilizing IP addresses to communicate).
	Regarding claim 20, the limitations of claim 18 have been addressed. McAndrew and Danielsson disclosed:
	where in the firewall is configured to translate the data and/or metadata received via the routable protocol to data and/or metadata in a non-routable protocol that does not contain a network address (McAndrew, Paragraph 56, gathering telemetry data that includes flight status, VMS status, and preflight status (i.e., no network address). The telemetry data may not be in JAUS format and are translated to JAUS format).


Claims 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (US 2011/0035149) in view of Danielsson et al. (US 2014/0157041) and Mehta et al. (US 2021/0019403).
Regarding claim 4, the limitations of claim 1 have been addressed. McAndrew and Danielsson disclosed:
wherein the monitoring system monitors a hard drive on the first weapons domain, a hard drive on the first flight domain, and a hard drive on the first communications domain (McAndrew, Paragraph 23, the mission plan including flight plans, sensor plans, and weapons plans. Paragraphs 73, 143, using cyclic redundancy checks to all data received to ensure that the data is not corrupted. Ensuring safety and validity of commands through interlock mechanisms and only allowing commands that are valid for the current platform).
McAndrew and Danielsson did not explicitly disclose monitoring a file size on the hard drives. 
However, in an analogous art, Mehta disclosed monitoring a file size on the hard drives (Paragraph 19, a file is selected for inspection along with receiving an expected byte correlation (i.e., size) for the file. The file is compared to the expected byte correlation to determine if the file deviates from the expected byte correlation more than a threshold and if so, remediation is performed. Paragraph 66, the system collects the file sizes. Paragraph 74, system includes network connected vehicles).
One of ordinary skill in the art would have been motivated to combine the teachings of McAndrew and Danielsson with Mehta because the references involve checking validity of data in a vehicle, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring file sizes of Mehta with the teachings of McAndrew and Danielsson in order to improve system performance and reduce false positives (Mehta, Paragraph 66).
Regarding claim 5, the limitations of claim 4 have been addressed. McAndrew, Danielsson, and Mehta disclosed:
wherein if the file size on one of the hard drives changes compared to a predetermined file count, the processor is configured to activate the second weapons domain, the second flight domain, or the second communications domain based upon the comparison (Mehta, Paragraph 19, a file is selected for inspection along with receiving an expected byte correlation (i.e., predetermined) for the file. The file is compared to the expected byte correlation to determine if the file deviates from the expected byte correlation more than a threshold. Paragraph 38, if confidence is strong, then file I/O is allowed. If confidence is weak…the file content may be from a backup (i.e., second communications)).
For motivation, please refer to claim 4. 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443